Title: From John Adams to the President of Congress, No. 68, 19 May 1780
From: Adams, John
To: Huntington, Samuel,President of Congress


     
     Paris, 19 May 1780. RC in John Thaxter’s hand (PCC, No. 84, II, f. 53– 56). printed: Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 3:688–690.
     In this letter, read in Congress on 11 Sept., John Adams provided the substance of Spain’s response to the Russian declaration of an armed neutrality. After placing the blame for any violations of neutral rights on British actions, Spain promised to defer to those neutral nations that protected “their Flags,” but reiterated that its blockade of Gibraltar would be strictly enforced. See also Adams’ letter of 8 May to the president of Congress (No. 62, calendared, above). Adams provided an account of the confrontation between the Dutch ambassador, Count Welderen, and the British secretary of state, Lord Stormont, over the seizure of van Bylandt’s convoy. Adams then reviewed recent events in Ireland, arguing that Ireland, despite the Irish Parliament’s postponement of any further attack upon British parliamentary supremacy until September, had “not yet finished her Role upon the Stage.” He closed with an apology for the absence of British newspapers after 5 May due to the French capture of the London-Ostend packet.
    